The defendant’s pro se contentions that he did not fully understand the plea proceedings and that his trial counsel coerced him into pleading guilty are clearly refuted by the record. Indeed, the minutes of the plea proceedings demonstrate that the defendant’s plea was knowingly and voluntarily entered and that he expressed satisfaction with counsel’s representation (see, People v Moore, 156 AD2d 395). Moreover, the record establishes that the defendant received meaningful representation of counsel (see, People v Baldi, 54 NY2d 137).
*624Additionally, the defendant’s challenge to the sentence he received is unavailing, inasmuch as it is neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80) and was imposed pursuant to a bargained-for plea arrangement to which the defendant consented (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.